March 5, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          LETICIA B. LOYA, Appellant

NO. 14-12-00385-CV                           V.

                       MIGUEL ANGEL LOYA, Appellee
                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, Miguel
Angel Loya, signed April 16, 2012, was heard on the transcript of the record. We
have inspected the record and find that the trial court abused its discretion when it
imposed sanctions against Leticia B. Loya when no evidence of sanctionable
conduct was presented. We therefore order the judgment of the court below
REVERSED and RENDER judgment that Miguel Angel Loya’s Motion in
Opposition, To Strike, and Motion for Sanctions be denied.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Miguel Angel Loya.

      We further order this decision certified below for observance.